DETAILED ACTION
	Applicant's response, filed 22 August 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 26-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 26-27 are directed to a method of detecting a panel of biomarkers that includes detecting biomarkers using various implementations such as hexokinase assays, peroxidase assays, antibodies and the like.  The claims as examined include a method of determining risk of an event by detecting biomarkers and using said values for score allotment to inform treatment administration.  The claims of the instant invention are not directed to the particular methods of assay detection but rather the method of risk assessment and therefore they do not include the same mode of operation or methodology as newly recited claims 26-27.  As such, there is an undue burden of search that is required when searching the disparate areas of search and since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
Claims 1, 3-7, 13-15, 17 and 22-27 are currently pending.
Claims 26-27 are newly added and withdrawn.
Claims 2, 8-12, 16, and 18-21 have been cancelled.
	Claims 1, 3-7, 13-15, 17 and 22-25 are examined herein.
	Claims 1, 3-7, 13-15, 17 and 22-25 are rejected herein.

Claim Objections
	The outstanding claim objection to claim 15 is hereby withdrawn in view of the amendments submitted.

Contingent Claim Limitations/Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
A.  The instant claims include numerous recitations contingent claim language.  
      With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations: 
 Claim 1: “detecting…the concentration of a glucose metabolism biomarker…and allotting a score of 1 when the concentration is greater than a normal level of the glucose metabolism marker” wherein the interpretation is as follows: “when the concentration is greater than a normal level” is equivalent to A in the above example and the alternative “when the concentration is less than or equal to a normal level” is equivalent to B in the above example. Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. a score of 1 is assigned only when there is a greater than normal level.  Thus, if scenario B occurs, claim step (i) would assumingly yield a score of 0, although this is not explicitly stated.  The same interpretation holds for steps (ii) and (iii) of claim 1.  
B.  The specific concentration levels as disclosed in the instant claims are interpreted as those that are known in the art and established by industry/assay developers and used in standard laboratory procedures.  For example: 
Claims 3 and 17 provide for specific levels for which a score of 1 is assigned based on glucose or HbA1c (i.e., the normal levels of biomarkers for glucose or HbA1c are established by the American Diabetes Association (ADA) and the International Federation of Clinical Chemistry (IFCC) as disclosed at [0022]).  
Claims 4 and 17 provide for specific levels for which a score of 1 is assigned as pertains to the concentration of heart function biomarkers.
Claims 5 and 17 provide for specific levels for which a score of 1 is assigned as pertains to eGFR (as calculated by the equation provided in the art to Greenslade et al. (2013) cited at [0024]).
Claim 13 provides for specific levels for which a score of 1, 2, or 3 is assigned as pertains to the concentration of cTnI.  It is noted that these levels correlate to the high-sensitivity levels as established by Abbott laboratories assay concentration levels (as disclosed in the Specification at [0025]-[0026]).
Claim 14 provides for specific levels for which a score of 1, 2, or 3 is assigned as pertains to the concentration of cTnT.  It is noted that these levels correlate to the high-sensitivity levels as established by Roche Molecular laboratories assay concentration levels (as disclosed in the Specification at [0025]-[0026]).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 13-15, 17, and 22-25 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Any newly recited portions herein are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of determining the risk of an adverse cardiovascular event or death in a mammal.  
With respect to step (2A)(1), the claims recite abstract ideas and natural principals/natural products.  The abstract ideas are getting data and summing a score total.  The natural law recited in the claims includes the correlation between biomarkers levels and risk of a cardiac event.   
Abstract Idea Analysis 
	Abstract ideas, are explained in the MPEP at 2106.04(a)(2) as follows:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 

	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “allotting a score of 1 when the concentration is greater than a normal level  of glucose metabolism…allotting a score of 1 when the level is greater than a normal level of heart function biomarker…or allotting a score of 1 when the estimated glomerular filtration rater (eGFR) …is less than the normal level…and allotting a score of 1 if the level is greater that the level of an ambulatory population at risk for future cardiovascular events…a score of 2 if the level is greater…a score of 3 if the level is greater than the upper limit of normal of the general population…” and “generating a total laboratory score based on the sum of the scores for each of the biomarkers…”
Dependent claims 3-6, 13-15, and 17: recite additional steps that further limit the judicial exceptions in independent claim 1 (limit to the various values of the scores) and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to gather biomarker data and allocating various scores to that data to provide a total that comprises adding scores together to indicate risk.  There are no specifics as to the methodology involved other than using biomarker data scoring and thus, under the BRI, one could simply, for example, make a list of data from said biomarkers, assign relevant scores and add them together to generate a total using pen and paper.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “i) detecting in a biological sample obtained from the mammal a concentration of a glucose metabolism biomarker selected from glucose or glycated hemoglobin A1c (HbA1c)”; “ii) detecting in the biological sample the level of a heart function biomarker selected from red cell distribution width (RDW) and natriuretic peptide…or detecting in the biological sample the level of a renal function biomarker selected from creatinine or cystatin c…”; “iii) detecting in the biological sample the level of at least one biomarker of cardiac injury selected from cardiac troponin T, cardiac troponin I and heart-specific fatty acid binding protein…”
Dependent claims 7 and 22-25 recite steps that further limit the recited additional elements in the claims, whereby said claims are directed to further limiting the types of data in the claim, i.e. types of sample data.  
With respect to the additional elements above, said steps directed to data gathering, such and therefore perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	The step of “administering a treatment” is not directed to a specific condition, other than to limit the population to a mammal that is not an STEMI patient.  Even if this were considered a “particular” disease that is being treated, the treatment only occurs when the score is greater than 4. Assuming that the score is not greater than 4, the step is not required, as informed by the contingent claiming (see interpretation above and case law provides for such interpretation).    As such, the claim alternatives, one of which is not racing a score of greater than 4, provides that a “treatment” step does not even occur.
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims the instant Specification makes clear that the biomarkers in the instant claims are well-established for determining cardiac risk factors and that the concentrations of those biomarkers are established for population “normal” as disclosed at least at paragraphs [0015] to [0026].  Further the prior art to Damman et al. (Journal of the American College of Cardiology (2011) Vol. 57, No. 1:pages 29-38; IDS reference) utilize biomarkers such as glucose, creatinine, and cTnT, as described below.  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Law of Nature/Natural Phenomena Analysis : 
	The natural law recited in the claims includes the correlation between biomarkers levels and risk of a cardiac event, as cited above.  
	With respect to claims 1, 3-7, 13-15, 17, and 22-25 the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  The step of administering a treatment, as described above with respect to the abstract idea, do not provide a particular treatment for any particular disease, for example.  To integrate a judicial exception into a practical application, any treatment or prophylaxis limitation must be specifically identified and not merely instruction to apply the judicial exception, as currently recited.  The treatment must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2016.04(d)(2).  Merely appending a step of “administering a treatment of the adverse cardiac event” does not provide a significant link between the laboratory score and a particular treatment.  
	With respect to 2B, the additional elements to the natural principle do not rise to significantly more than the judicial exception.  The prior art to Damman et al. (Journal of the American College of Cardiology (2011) Vol. 57, No. 1:pages 29-38; IDS reference), for example, discloses biomarkers glucose, creatinine and cTnT, for example and using said biomarkers in the context of assessing risk.  As such, the “data” are routine, and well-known in the art.  See Damman et al. at, for example, [page 30, col. 1].
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that “claim 1 has been amended to include a particular treatment” and thus provides for a practical application by a particular treatment to the identified patients. 	It is respectfully submitted that this is not persuasive.  Frist, the claim is directed to determining risk of an adverse cardiac event in a mammal.  The only criteria is that the mammal is not a STEMI patient.  However, this does not narrow the field to a particular disease being treated.  “Adverse cardiac event” could be any biomedical event, including being winded from a sprint down the street, causing an large elevation in heart rate, which would be considered “adverse” at that moment.  Second, the contingent claiming language in claim 1 and dependent claims provides that a treatment does not take place IF the score is 4 or below.  As such, the claim would not proceed to step (v) in this instance and that embodiment would therefore not be patent eligible.  Please refer to the contingent claim interpretation above.  

Claim Rejections - 35 USC § 112
	The outstanding rejections under 35 USC 112(b) are hereby withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 3-7, 13-15, 17, and 22-25 are rejected 35 U.S.C. 103 as being unpatentable over Damman et al. (Journal of the American College of Cardiology (2011) Vol. 57, No. 1:pages 29-38; IDS reference) in view of Shortt et al. (Clinical Biochemistry (2015) Vol. 48:282-287; IDS reference) and Beattie et al. (Current Opinion in Critical Care (2013) Vol. 19:334-341; IDS reference).
	Note: As reflected by the “claim interpretation” set forth above, that the instant claims include alternative claiming, such as the recitations of: “a glucose metabolism biomarker selected from glucose or glycolated hemoglobin A1c”; “a heart function biomarker selected from RDW and natriuretic peptide’; or “a renal function biomarker selected from creatinine or cystatin c”; “a biomarker of cardiac injury selected from cTnT, cTnI and heart specific fatty-acid binding protein”; “using a high sensitivity or a sensitivity assay”.  As such, prior art is applied accordingly.  
	Claim 1 is directed to the following:
 	 A method of determining the risk of an adverse cardiovascular event or
death in a mammal, wherein the mammal is not an ST-elevation myocardial infarction patient (STEMI) comprising the steps of (Damman et al. disclose multiple biomarkers to evaluate mortality in STEMI patients [page 29; methods]):
	i) determining in a biological sample obtained from the mammal the concentration of a glucose metabolism biomarker selected from glucose or glycated hemoglobin Alc (HbAIc), and allotting a score of 1 when the concentration is greater than a normal level of the glucose metabolism marker (Damman et al. disclose glucose for a biomarker assessment in patients [page 30, col. 1]);
	ii) determining in the biological sample the level of a heart function biomarker selected from red cell distribution width (RDW) and a natriuretic peptide, and allotting a score of 1 when the level is greater than a normal level of the heart function biomarker (Damman et al. disclose using NT-proBNP as a biomarker [page 30, col. 1]), or determining in the biological sample the level of a renal function biomarker selected from creatinine or cystatin c and allotting a score of 1 when the estimated glomerular filtration rate (eGFR) which is based on the level of the renal function biomarker is less than the normal level of eGFR (Damman et al. also teach this alternative embodiment wherein creatinine or eGFR are used as biomarkers [page 30, col. 1]-Claim 15);
	iii) determining in the biological sample the level of at least one biomarker of cardiac injury selected from cardiac troponin T, cardiac troponin I and heart-specific fatty acid binding protein using a high sensitivity assay or a sensitivity assay (Damman et al. disclose cardiac troponin T (cTnT) as a biomarker [page 30, col. 1]), and allotting a score of 1 if the level is greater than the level of an ambulatory population at risk for future cardiovascular events but less than the level at which analytical variation occurs, allotting a score of 2 if the level is greater than the level at which analytical variation occurs and less than the upper limit of normal of a general population, and allotting a score of 3 if the level is greater than the upper limit of normal of the general population; and
	iv) generating a total laboratory score based on the sum of the scores for each of the biomarkers of i), ii) and iii), wherein a laboratory score of less than 1 indicates low risk of an adverse cardiac event in the mammal with a negative likelihood ratio of less than 1, and a laboratory score of greater than 4 indicates a risk of an adverse cardiac event in the mammal with a positive likelihood ratio of greater than 1 (Damman et al. disclose using the multi-marker approach for prognostic information to generate a risk score [page 30, col. 1]); and
	v) optionally administering a treatment of the adverse cardiac event to the diagnosed mammal when there is a laboratory score of greater than 4.
	It is noted that Damman et al. disclose measurement of (cTnT), they conclude that cTnT is not statistically informative in their multivariate analysis.  However, they do not discount that cTnT is an important prognostic factor (see page 35 , col. 1).  Damman et al. do not specifically disclose the allotment scores as claimed in claim 1.  However, Damman et al. specifically disclose multivariate analysis and scoring based on levels of biomarkers indicated as exceeding normal values.  Those values are disclosed beginning page 31; Table 1; page 32, Table 2; page 33, Table 3 and Table 4 (risk scores).  
	With respect to claim 7, Damman et al. disclose using blood samples (page 30, col. 1).  
	With respect to claim 22, Damman et al. disclosure wherein the cardiac event is myocardial infarction (abstract).
	With respect to claim 23-25, Damman et al. disclose measureing glucose (see above) and high sensitivity assays for cTnT (page 30, col. 1 teaching the Hitachi modular E-170 analyzer by Roche diagnostics). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized glucose, natriuretic peptides and/or eGFR levels in a multi-marker assessment for the risk of cardiac events as disclosed by Damman et al.  in combination with cTnT levels.  One would have been motivated to include cTnT in the assessment, although Damman et al. do particularly find that cTnT was useful in their biomarker statistics.  They describe, however that this is most likely due to the peak in cTnT levels later than at first admission (which is when they allocated study samples).  
	Because cTnT is a prognostic indicator of cardiac events, as is described by numerous prior art references, including the disclosure by Shortt et al., inclusion in a multi-marker panel is that includes troponin measurement would be further obvious.  For example, Shortt et al. disclose that cTn assays (both T and I, as claimed in 15) alone are not particularly useful, however when combined with biomarkers such as glucose, are more effective for assessment of cardiac events (Shortt et al. at page 282, abstract; page 283, col. 1).  
	Further making said assessment in the general population of mammals (including those who do not have STEMI) would have been prima facie obvious as further elucidated by the prior art to Beattie et al. wherein the utility of using cardiac biomarkers to identify patients at risk for cardiac events is disclosed (page 334).  Beattie et al. do not discriminate between the type of cardiac patient or population of patients and thus would fairly include a teaching that cardiac biomarkers are useful for predicting adverse cardiac events in general.  Biomarkers of particular interest to Beattie include those such as claimed herein that include: BNP, HbA1c and Ctn.
	In totality, the combination using cTn in a multi-marker assessment for cardiac risk would be an obvious inclusion given the state of the art and one would have a reasonable expectation of success in using said makers together for a score indicator as a matter of routine experimentation and assessment using multivariate statistical analysis to assign risk score levels. Using said statistics and combing the scores for a total score, as is described in Damman, to inform overall risk for cardiac events would have yielded predictable results and one of skill in the art would have recognized that using statistics to assign score levels to biomarker observations is routine and not a contribution over the prior art wherein the prior art aptly demonstrates the importance of the various biomarkers for cardiac risk prediction.   
	Further with respect to the various cut-off levels that dictate scoring, Damman et al. Shortt et al. and Beattie et al., do not specifically teach the cut-off levels as claimed in 3-6, 13-14, and 17.  However, Shortt et al. do specifically refer to reported analytical levels for the Abbott hs-cTnI assay; Beckman hs-cTnI assay and the Roche hs-cTnT assay, as well as the analyte values for glucose established by the American Diabetes Association (ADA) (see page 283, col.s 1-2).  The instant Specification admits that the concentration levels as applied to each of said biomarkers is determined for glucose by the ADA standards (see page 8 at [0022];  eGFR established by the CKD-EPI equation (page 9 at [0024]; cut-offs for cTn concentrations as determined for Abbott, Beckman Colter, and Roche assays (page 10 at [0025]).  As such, the assessment of levels of biomarkers according to  the claimed concentration levels are not a contribution over the prior art that also establishes the same methods of cut-off determination as informed by, for example the ADA and the manufacturers for the Abbott labs, Beckman Colter, and Roche molecular assay systems.  See Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988) regarding prior art admission in the Specification.
	
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 






/Lori A. Clow/Primary Examiner, Art Unit 1631